Broyles, C. J.
The plaintiff in error obtained the writ of certiorari to review a judgment of the recorder’s court of the City of Atlanta. The petition for certiorari failed to show the execution of a proper pauper’s affidavit, but it was recited in the petition that “a certiorari bond was also given as required, a copy of which is also hereto annexed and petitioner asks that same be made a part of this petition for certiorari.” However, the copy of the bond attached to the petition was not certified by the clerk of the recorder’s court as being a true copy of the bond given; nor was there attached to the petition a certificate of the clerk showing that the bond was filed with him and had been approved and accepted by him. In view of these defects in the petition, upon the hearing of the certiorari the judge of the superior court did not err in overruling it. Gillespie v. Macon, 19 Ga. App. 1 (90 S. E. 970), and cit.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.